IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00281-CR

ADRIAN BRONCHA ALEXANDER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-2176-C1


                           MEMORANDUM OPINION

      In four issues, appellant, Adrian Broncha Alexander, challenges the trial court’s

denial of his motion to suppress. We affirm.

                                     I.     BACKGROUND

      Here, appellant was charged by indictment with unlawful possession of a

controlled substance, cocaine, in an amount less than one gram in a drug-free zone, a

second-degree felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010); see

also id. § 481.134 (West Supp. 2013). Prior to trial, appellant filed a motion to suppress
all evidence obtained as a result of his seizure and arrest. In particular, appellant

complained that the search of his person was conducted without a warrant, reasonable

suspicion, probable cause, or consent and, thus, was a violation of the law.

Accordingly, appellant sought to exclude physical evidence seized from his person—

namely, a plastic baggie containing a couple of off-white rocks, which were later

described as cocaine and were found in appellant’s pocket.

        After a hearing, the trial court denied appellant’s motion to suppress. Thereafter,

appellant entered an open plea of guilty to the charged offense and pleaded “true” to an

enhancement paragraph contained in the indictment, which referenced appellant’s prior

conviction for delinquent conduct constituting the felony offense of harassment by a

person in a correctional facility. The trial court sentenced appellant to five years’

confinement in the Institutional Division of the Texas Department of Criminal Justice

and assessed $140 in restitution. Thereafter, the trial court certified appellant’s right of

appeal, and this appeal followed.

                                    II.   MOTION TO SUPPRESS

        In his four issues, all of which attack the trial court’s denial of his motion to

suppress, appellant argues the following: (1) the trial court erred in legally concluding

that the facts warranted the conversion of a consensual encounter into a Terry stop and

detention; (2) the trial court erred in concluding that officers had probable cause to

execute a warrantless search and seizure of appellant; (3) the trial court erred in

concluding that the record contained sufficient facts to corroborate “a controverted



Alexander v. State                                                                    Page 2
‘anonymous tip’”; and (4) if reasonable suspicion existed, the permissible scope of the

Terry stop was exceeded. We disagree.

A.      Standard of Review

        We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App.

2007). In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); see Best v. State, 118
S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of

fact and judge of credibility of the witnesses and the weight to be given their testimony.

Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007). Therefore, we give almost

total deference to the trial court’s rulings on: (1) questions of historical fact, even if the

trial court’s determination of those facts was not based on an evaluation of credibility

and demeanor; and (2) application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101,

108-09 (Tex. Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652-53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the credibility and

demeanor of witnesses, we review the trial court’s rulings on those questions de novo.

Amador, 221 S.W.3d at 673; Johnson, 68 S.W.3d at 652-53.

        When reviewing the trial court’s ruling on a motion to suppress, we must view

the evidence in the light most favorable to the trial court’s ruling. Wiede, 214 S.W.3d at

24; Kelly v. State, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the trial court

makes explicit fact findings, we determine whether the evidence, when viewed in the

Alexander v. State                                                                      Page 3
light most favorable to the trial court’s ruling, supports those fact findings. Kelly, 204
S.W.3d at 818-19. We then review the trial court’s legal ruling de novo, unless its

explicit fact findings that are supported by the record are also dispositive of the legal

ruling. Id. at 819.

B.      The “Anonymous Tip”

        When a police officer stops a defendant without a warrant, as was the case here,

the State has the burden of proving the reasonableness of the stop. Ford v. State, 158
S.W.3d 488, 492 (Tex. Crim. App. 2005). An officer is justified in detaining a person for

investigative purposes if the officer has a reasonable suspicion of criminal activity, even

if the officer lacks probable cause. Woods v. State, 956 S.W.2d 33, 35 (Tex. Crim. App.

1997). Reasonable suspicion exists if the officer has specific, articulable facts that, when

combined with rational inferences from those facts, would lead him to reasonably

conclude that a particular person actually is, has been, or soon will be engaged in

criminal activity. Castro v. State, 227 S.W.3d 737, 741 (Tex. Crim. App. 2007); Brother v.

State, 166 S.W.3d 255, 257 (Tex. Crim. App. 2005); Woods, 956 S.W.2d at 38.              In

determining what constitutes reasonable suspicion, “[w]e look only at those facts

known to the officer at the inception of the stop—a stop or search unlawful at its

inception may not be validated by what it turns up.” State v. Griffey, 241 S.W.3d 700,

704 (Tex. App.—Austin 2007, pet. ref’d).

        The factual basis for an investigative stop need not arise from the officer’s

personal observation, but may be supplied by information from another person. See

Brother, 166 S.W.3d at 257. However, a tip by an unnamed informant of undisclosed

Alexander v. State                                                                    Page 4
reliability will rarely establish reasonable suspicion for an investigatory stop. Alabama

v. White, 496 U.S. 325, 327, 110 S. Ct. 2412, 2414-15, 110 L. Ed. 2d 301 (1990); Martinez v.

State, 348 S.W.3d 919, 923 (Tex. Crim. App. 2011).

        When a tip is made by phone and the caller’s identity is unknown, there must be

some corroboration so that the police officer may reasonably conclude the tip is reliable

and therefore detention is justified. See White, 496 U.S. at 329, 110 S. Ct. at 2415-16. This

requires that the officer must corroborate details that indicate criminal activity. See id.;

see also Stewart v. State, 22 S.W.3d 646, 648 (Tex. App.—Austin 2000, pet. ref’d).

Descriptions of a subject’s observable appearance or location may help an officer

identify the person being accused, but do not corroborate the tipster’s knowledge of

criminal activity. See Florida v. J.L., 529 U.S. 266, 272, 120 S. Ct. 1375, 1379-80, 146 L. Ed.
2d 254 (2000).

        We consider the following factors when determining the degree to which a

citizen-informant’s tip may be found to be sufficiently reliable: (1) whether a detailed

description of the wrongdoing was provided by the informant; (2) whether the

wrongdoing was observed firsthand by the informant; (3) whether the informant was

somehow connected with the police (i.e., a paid informant); and (4) whether the

informant placed himself in a position to be held accountable for the report. See Mitchell

v. State, 187 S.W.3d 113, 117 (Tex. App.—Waco 2006, pet. ref’d).

        The testimony adduced at the hearing indicated that a Waco Police Department

dispatcher received a call from a citizen-informant at around 10:50 a.m. on July 2, 2011,

about an assault in progress. The informant stated that a “male subject [was] beating on

Alexander v. State                                                                      Page 5
a female subject near a dumpster close to 11th and Dutton Street.” As reflected in the

trial court’s findings of fact, Waco Police Officer Rickey Revis was dispatched to the

intersection of 11th Street and Dutton in Waco, Texas. Upon arriving at the location,

Officer Revis observed an African-American male, later identified as appellant, and an

African-American female wearing the same clothes that were described by the

informant. Officer Revis subsequently made contact with the two individuals.

        While talking to the individuals, Officer Revis noticed that the female’s “hair was

messed up, she had dirt and what appeared to be grass in her hair and also down her

back side.” Officer Revis’s observations of appellant and the female corresponded with

the information that was provided by the informant. When Officer Revis explained to

the individuals why he was stopping them, “they both said that they were

horseplaying.”1 See Navarette v. California, No. 12-9490, 2014 U.S. LEXIS 2930, at *17

(Apr. 22, 2014) (“But we have consistently recognized that reasonable suspicion ‘need

not rule out the possibility of innocent conduct.’” (quoting United States v. Arvizu, 534
U.S. 266, 277, 122 S. Ct. 744, 753, 151 L. Ed. 2d 740 (2002))). Officer Revis did not believe

that story.

        Nevertheless, the evidence adduced at the hearing on appellant’s motion to

suppress provides sufficient indicia of reliability of the informant’s report. See id. Here,

the informant provided a detailed description of the assault and the two participants,

including their location and clothing. This information was corroborated by Officer



        1 In its findings of fact, the trial court noted that the female participant declined to press charges
against appellant for assault.

Alexander v. State                                                                                     Page 6
Revis’s observations at the scene of the incident. See Pipkin v. State, 114 S.W.3d 649, 654

(Tex. App.—Fort Worth 2003, no pet.) (“’Corroboration’ in this sense does not mean

that the officer must personally observe the conduct that causes him to reasonably

suspect that a crime is being, has been, or is about to be committed.               Rather,

corroboration refers to whether the police officer, in light of the circumstances, confirms

enough facts to reasonably conclude that the information given to him is reliable and a

temporary detention is justified.”). Indeed, the female participant had grass, leaves,

and dirt in her hair and on her back side and appeared as if she had just been in an

altercation. See Bilyeu v. State, 136 S.W.3d 691, 696 (Tex. App.—Texarkana 2004, no pet.)

(“The officer must corroborate facts that would lead him or her to reasonably suspect

that ‘some activity out of the ordinary is occurring or had occurred, some suggestion to

connect the detained person with the unusual activity, and some indication that the

activity is related to a crime.” (internal citation omitted)). Moreover, the record reflects

that the informant personally observed the assault take place. See Navarette, 2014 U.S.

LEXIS 2930, at *10 (“’[An informant’s] explicit and detailed description of alleged

wrongdoing, along with a statement that the event was observed firsthand, entitles his

tip to greater weight than might otherwise be the case.’” (quoting Illinois v. Gates, 462
U.S. 213, 234, 103 S. Ct. 2317, 2330, 76 L. Ed. 2d 527 (1983))). The record reflects no

connection between the informant and the police. And finally, on re-direct, Officer

Revis testified that the officers had the phone number for the informant and that Officer




Alexander v. State                                                                    Page 7
Ben Rush contacted the informant and confirmed what had been seen. This information

placed the informant in a position to be identified and held accountable for the report.2

        In light of the heightened indicia of reliability arising from the circumstances of

the informant’s report, Officer Revis’s observations under the totality of the

circumstances were sufficient to corroborate the report and provide reasonable

suspicion to stop and detain appellant and the female participant of the assault for

further investigation. See White, 496 U.S. at 329, 110 S. Ct. at 2415-16; Mitchell, 187
S.W.3d at 117; Stewart, 22 S.W.3d at 648.

C.      The Terry Stop and Frisk

        On appeal, appellant also complains that the officer exceeded the scope of Terry

by skipping the frisk and “searching and seizing appellant without even bothering to

question him further.” In addition, appellant argues that the “second officer further

compounds these errors in judgment by mistakenly and incorrectly believing appellant


        2   Additionally, in Navarette v. California, the United States Supreme Court recognized that:

        Another indicator of veracity is the caller’s use of the 911 emergency system. A 911 call
        has some features that allow for identifying and tracing callers, and thus provide some
        safeguards against making false reports with immunity. As this case illustrates, 911 calls
        can be recorded, which provides victims with an opportunity to identify the false
        tipster’s voice and subject him to prosecution. . . . The 911 system also permits law
        enforcement to verify important information about the caller. In 1998, the Federal
        Communications Commission (FCC) began to require cellular carriers to relay the caller’s
        phone number to 911 dispatchers. Beginning in 2001, carriers have been required to
        identify the caller’s geographic location with increasing specificity. And although callers
        may ordinarily block call recipients from obtaining their identifying information, FCC
        regulations exempt 911 calls from that privilege. None of this is to suggest that tips in
        911 calls are per se reliable. Given the foregoing technological and regulatory
        developments, however, a reasonable officer could conclude that a false tipster would
        think twice before using such a system. The caller’s use of the 911 system is therefore one
        of the relevant circumstances that, taken together, justified the officer’s reliance on the
        information reports in the 911 call.

No. 12-9490, 2014 U.S. LEXIS 2930, at **12-14 (Apr. 22, 2014) (internal citations omitted).

Alexander v. State                                                                                       Page 8
is already under arrest for the anonymous tipster’s claimed assault, then marches on

and fully searches appellant; also without questioning either individual.”

        In its findings of fact, the trial court stated the following:

        11. Officer Revis, knowing an act of violence (the alleged assault) may
            have occurred, grabbed the Defendant’s hand out of concern he could
            have been reaching for a weapon;

        12. The Defendant was handcuffed for officer safety;

            ....

        14. Continuing the protective search for weapons, Officer Brewer reached
        into the Defendant’s left front pocket and pulled out a cell phone.

Moreover, in its conclusions of law, the trial court noted that:

        1. The officers had reasonable and valid belief that a crime of violence
           had occurred, and had a right to pursue their investigation without
           fearing for their safety;

        2. The search for a weapon was further justified because of the
           Defendant’s sudden movement for a pocket that could have concealed
           a weapon;

        3. The officers were not searching for contraband, but were only
           attempting to insure [sic] their safety;

        4. In removing the cellphone to facilitate and complete the search for a
           weapon, the contraband was inadvertently discovered when it fell
           from the Defendant’s pocket;

        5. Once the contraband was discovered the Officers had probable cause
           to further detain and arrest the Defendant.

        With regard to the Terry stop and frisk, the Court of Criminal Appeals has

opined that:

        Law enforcement personnel may conduct a limited search for weapons of
        a suspect’s outer clothing, even in the absence of probable cause, where an

Alexander v. State                                                                    Page 9
        officer reasonably believes that the suspect is armed and dangerous to the
        officer or others in the area.[3] The purpose of this limited search is not to
        discover evidence of crime, but to allow the officer to pursue his
        investigation without fear of violence. Such a weapons frisk will be
        justified only where the officer can point to specific and articulable facts
        which reasonably led him to conclude that the suspect might possess a
        weapon. The officer need not be absolutely certain that an individual is
        armed; the issue is whether a reasonably prudent person would justifiably
        believe that he or others were in danger. The timing of a protective search
        is not dispositive in evaluating its reasonableness.

                 ....

               Appellant argues further that by reaching into his pocket and
        recovering the bullet during the second pat-down, Hardin exceeded the
        scope of his authority under Terry. It is true that the scope of a protective
        Terry frisk is a narrow one. When a protective search is warranted, the
        search must be carefully limited to that which is necessary to discover
        weapons that could reasonably harm the police officers or others.

               In this case, when Hardin patted down the outside of appellant’s
        front pants pocket, he felt what he thought was a weapon. In order to
        ascertain whether the object was in fact a weapon, Hardin reached into
        appellant’s pocket. That in the course of doing so Hardin discovered an
        object immediately recognized by touch as a bullet does not render the
        search unreasonable. Hardin’s search did not exceed the scope of that
        which was necessary to determine whether appellant was armed.
        Therefore, the search was valid and the trial court properly denied
        appellant’s motion to suppress the fruits of the search.

Balentine v. State, 71 S.W.3d 763, 769-70 (Tex. Crim. App. 2002) (internal citations &

quotations omitted).


        3 See Terry v. Ohio, 392 U.S. 1, 30-31, 88 S. Ct. 1868, 1884-85, 20 L. Ed. 2d 889 (1968) (holding “that
where a police officer observes unusual conduct that leads him reasonably to conclude in light of his
experience that criminal activity may be afoot and that the persons with whom he is dealing may be
armed and presently dangerous, where in the course of investigating this behavior he identifies himself
as a policeman and makes reasonable inquiries, and where nothing in the initial stages of the encounter
serves to dispel his reasonable fear for his own or others’ safety, he is entitled for the protection of himself
and others in the area to conduct a carefully limited search of the outer clothing of such persons in an
attempt to discover weapons which might be used to assault him” and that such “a search under the
Fourth Amendment, and any weapons seized may properly be introduced in evidence against the person
from whom they were taken”).

Alexander v. State                                                                                     Page 10
        Here, the record reflects that, because he did not believe that appellant and the

female were being truthful, Officer Revis asked if appellant and the female had

identification on their person. Appellant immediately put his right hand in his right

pocket. Out of concern that appellant could be reaching for a weapon, Officer Revis

grabbed appellant’s hand.              At this time, other law-enforcement officers, including

Officer Jason Brewer, arrived.               The officers subsequently handcuffed appellant for

officer safety and, as stated in the trial court’s findings of fact, commenced a protective

search for weapons. See id. at 771.4 Officer Revis searched appellant’s right pocket,



        4   Specifically, the Balentine Court noted that:

        Terry provides that a police officer may stop and briefly detain a person reasonably
        suspected of criminal activity in the absence of probable cause to arrest the person. The
        officer may use force as is reasonably necessary to effect the goal of the stop:
        investigation, maintenance of the status quo, or officer safety. There is no bright-line test
        providing that mere handcuffing is always the equivalent of an arrest. Instead, when
        evaluating whether an investigative detention is unreasonable, common sense and
        ordinary human experience must govern over rigid criteria.

                 We conclude that the investigative detention in this case did not evolve into an
        arrest. To the extent appellant was restrained, the restraint did not exceed the scope of a
        Terry stop and frisk. Hardin escorted appellant to his patrol car to question him further
        about his being out and to investigate if he may have been involved in the shots being
        fired in the area in some way, shape, or form. He handcuffed appellant because he
        feared for his own safety.        These safety concerns were reasonable, given the
        circumstances: it was early in the morning, Hardin had encountered appellant in an area
        where gunfire had been reported; appellant exhibited suspicious behavior and lied in
        response to Hardin’s questions; and Hardin was alone in the patrol car with appellant
        without a bulletproof partition between the front and back seats. The investigative
        detention did not evolve into an arrest simply because appellant was escorted to the
        patrol car and handcuffed. Hardin did only that which was reasonably necessary to
        ensure his own safety while investigating appellant’s possible involvement in the
        gunfire.

71 S.W.3d 763, 771 (Tex. Crim. App. 2002) (internal citations & quotations omitted).

        And more recently, in Baldwin, the Court of Criminal Appeals stated that:

        The reasonableness of the use of handcuffs depends, in particular, on whether handcuffs
        are reasonably necessary to allow the officer to pursue his investigation without fear of

Alexander v. State                                                                                      Page 11
while Officer Brewer searched appellant’s left pocket. Officer Brewer recounted that he

patted appellant’s person and felt a bulge in appellant’s left pocket. Officer Revis

obtained appellant’s identification from the right pocket, and Officer Brewer pulled out

appellant’s cell phone from appellant’s left pocket. However, when Officer Brewer

pulled the cell phone out of appellant’s left pocket, a plastic baggy containing two off-

white rocks fell out of appellant’s pocket. The trial court’s findings of fact stated that,

based on the officers’ training and experience and a field test, the items contained in the

baggy were identified as crack cocaine. Appellant does not dispute this finding of fact.

        Because appellant was suspected to have committed the violent offense of

assault, and because he made a furtive gesture by reaching in his pants pocket when

asked if he had identification, we cannot conclude that the officers acted unreasonably

in conducting a protective search for weapons. See id. at 770. Furthermore, the record

reflects that Officer Brewer testified that he felt a bulge in appellant’s left front pocket

that he believed could be a weapon. To ascertain whether the object was, in fact, a

weapon, Officer Brewer reached into appellant’s left front pocket. That in the course of

doing so Officer Brewer discovered that an object was immediately recognized as a

cellphone does not render the search unreasonable. See id. (citing Worthey v. State, 805
S.W.2d 435, 439 (Tex. Crim. App. 1991) (concluding that the search of the interior of

appellant’s purse was reasonable where appellant was hiding the purse from officers


        violence. On the other hand, the use of handcuffs may escalate a citizen encounter or
        investigative detention into an arrest if there is no evidence that the suspect is dangerous
        or poses a flight risk.

278 S.W.3d 367, 374 (Tex. Crim. App. 2009) (internal footnotes & quotations omitted).

Alexander v. State                                                                                     Page 12
and merely touching the purse’s exterior was not sufficient to determine whether

appellant was carrying a weapon)). Accordingly, we cannot conclude that the scope of

the officers’ search exceeded that which was necessary to determine whether appellant

was armed. See id. at 770. And as such, we hold that the search was valid, and the trial

court properly denied appellant’s motion to suppress the fruits of the search. See id.;

Minnesota v. Dickerson, 508 U.S. 366, 374-75, 113 S. Ct. 2130, 2136-37, 124 L. Ed. 2d 334

(1993) (concluding that police may seize non-weapons contraband detected during a

protective “pat-down” search for weapons under Terry when the contraband’s “contour

or mass makes its identity immediately apparent”); Griffin v. State, 215 S.W.3d 403, 410

(Tex. Crim. App. 2006).      In other words, viewing the evidence in the light most

favorable to the trial court’s ruling, we cannot conclude that the trial court abused its

discretion in denying appellant’s motion to suppress. See Amador, 221 S.W.3d at 673; see

also Wiede, 214 S.W.3d at 24; Kelly v. State, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006).

Accordingly, we overrule all of appellant’s issues on appeal.

                                       III.   CONCLUSION

        We affirm the judgment of the trial court.


                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 29, 2014
Do not publish
[CR25]

Alexander v. State                                                                Page 13